DETAILED ACTION
This action is in response to the amendment filed on June 16, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                   Response to Arguments  
Applicant’s arguments dated June 16, 2022 with respect to claims 1-32 double patenting rejection are found to be persuasive. The obvious-double patenting rejection is withdrawn.

Applicant’s arguments with respect to claims 1-32 USC 103 rejection have been considered, but are not persuasive.  Regarding independent claim 1, the Applicant argues that Millsap “Millsap does not teach or suggest displaying a second graphical control for selecting a second aggregate function from a second set of aggregate functions, where the second set of aggregate functions is different than the first set of aggregate functions and corresponds to the second field present in the set of fields, as claim 1 expressly recites. Without such teachings, Millsap cannot be reasonably interpreted as teaching or suggesting the above limitations of claim 1.”
Applicant further argues that “claim 1 further recites the limitations of, in response to receiving a selection of the second aggregate function, calculating a second set of aggregate values by applying the second aggregate function to a second set of field values that correspond to the second field. None of the cited references teaches or suggests these particular limitations. Therefore, no logical combination of the references can teach or suggest each and every limitation of claim 1; Leonard is silent about the system responding to a first user selection by applying a first aggregate function to a first set of field values and responding to a second user selection by applicating a second aggregated function to a second set of field values, as claim 1 expressly recites. Without such teachings, Leonard cannot be properly interpreted as teaching or suggesting the above limitations of claim 1.”

The Office respectfully disagrees and maintains the rejection, Millsap teaches in Fig. 1 and [0013], [0042] and [0052], creating a chart and dynamically displaying the chart. The method retrieves dimensions, various metrics and dates from the database, creating a display of user selectable menus, dynamically generating a query based on user selections user selectable menus, receiving the results of the query, and dynamically generating a chart from the results. The records create and label the interactive elements of the charts of the dashboard and also creates the charts from the database records. 

Another feature of the invention is a calculations function incorporated into the dashboard. This function allows the user to perform calculations on the records making up a chart or report. Some possible calculations include determining an average value of the records, performing regression analysis, or determining a mean value. Any mathematical function that can be expressed as a database query may be added to the calculations function.

There is also a clickable button and a pop up window opens where the user can input a title and short comment on the dashboard. The title and comment are saved along with the parameters used to create the report. In Fig. 5, a pop up graphic is displayed on the chart with numeric data regarding the data point the user hovers the mouse pointer over.
Leaonard also teaches in Fig. 3 and [0028]- [0032], unstructured time stamped data may be aggregated by a selected time period e.g., into daily time period unit) to generate time series data and structured hierarchically according to one or more dimensions, attributes, variables. The data structuring recommendations may perform certain data distribution, time domain frequency analysis, and time series data mining on the unstructured time stamped data to provide a recommendation of a hierarchical structure and data aggregation frequency for structuring the data for analysis by a time series analysis function.

Subrahmanyam also teaches in tables 5-6, identical entries are aggregated, and the number of aggregated entries is stored. In Table 6, each entry includes a number/count that indicates the number of identical entries that have been aggregated., how many times that particular feature occurred in that field. FIG. 2 is a block diagram shows field mapping statistics used to calculate the field mapping probabilities that compares tokenized logs/events with their correctly parsed field values. For each field, the trainer adds a corresponding entry to the table or increments an existing aggregate entry, thereby counting the number of times it has seen a particular feature. 

Gardner further teaches that a user may select one or more assertions associated with the selected concept and aggregate all concepts related to the selected assertions as selected concepts in the multi-relational display pane. The aggregated concepts may be displayed in the multi-relational display pane in list form wherein all assertions associated with the aggregated concepts may be displayed or in a graph form.

	Regarding independent claims 18 and 24, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-17, 19-23 and 25-32, Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

                                Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on June 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

                                  Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-32 are being rejected under 35 U.S.C. 103 as being unpatentable over Millsap et al. (US 2010/0100562 A1) in view of Leonard et al. (2015/0278153 A1) in view of Subrahmanyam et al. (US 2011/0066585 A1) and further in view of Gardner et al. (US 2006/0053174 A1).
Regarding claim 1, Millsap discloses “A computer-implemented method, comprising: causing display of one or more fieldnames corresponding to a set of fields associated with a set of events, wherein each event in the set of events includes a portion of raw machine data associated with a timestamp, wherein the portion of raw machine data reflects activity in an information technology environment and is produced by a component of the information technology environment;” (See abstract, [0014] and [0042]) (The method comprises retrieving dimensions from a database, retrieving metrics i.e. raw machine data from said database, retrieving dates from said database, creating user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. The user can set a time period for analysis. Drill down and drill across features allow a user to navigate from one dimension set or database to another. This allows a user to instantly compare and contrast related or more detailed charts or reports.)
 “causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions, wherein the first set of aggregate functions corresponds to the first field present in the set of fields;” (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
But, Millsap does not explicitly disclose “determining a first set of aggregate functions based on a first data type associated with a first field present in the set of fields; causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions, wherein the first set of aggregate functions corresponds to the first field present in the set of fields; determining a second set of aggregate functions based on a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type. causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions,”
However, Leonard teaches “determining a first set of aggregate functions based on a first data type associated with a first field present in the set of fields; causing display of a first graphical control for selecting a first aggregate function from the first set of aggregate functions, wherein the first set of aggregate functions corresponds to the first field present in the set of fields; determining a second set of aggregate functions based on a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type. causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions,” (See Fig. 3 and [0028]- [0032], (The unstructured time stamped data may be aggregated by a selected time period e.g., into daily time period unit) to generate time series data and structured hierarchically according to one or more dimensions, attributes, variables. the data structuring recommendations functionality 310 may perform certain data distribution, time domain frequency analysis, and time series data mining on the unstructured time stamped data 304 to provide a recommendation of a hierarchical structure and data aggregation frequency for structuring the data for analysis by a time series analysis function.

“determining a second set of aggregate functions based on a second data type associated with a second field present in the set of fields, wherein the first data type is different than the second data type. causing display of a second graphical control for selecting a second aggregate function from the second set of aggregate functions, wherein the second set of aggregate functions Is different than the first set of aggregate functions and corresponds to the second field present in the set of fields, and the first set of aggregate functions includes at least one aggregate function that is not included in the second set of aggregate functions”
(See Fig. 3 and [0028]- [0032], (The unstructured time stamped data may be aggregated by a selected time period e.g., into daily time period unit) to generate time series data and structured hierarchically according to one or more dimensions, attributes, variables. the data structuring recommendations functionality 310 may perform certain data distribution, time domain frequency analysis, and time series data mining on the unstructured time stamped data 304 to provide a recommendation of a hierarchical structure and data aggregation frequency for structuring the data for analysis by a time series analysis function.)
But, Millsap does not explicitly disclose “in response to receiving a selection of the first aggregate function, calculating a first set of aggregate values by applying the first aggregate function to a first set of field values that correspond to the first field; and in response to receiving a selection of the second aggregate function, calculating a second set of aggregate values by applying the second aggregate function to a second set of field values that correspond to the second field.”
However, Leonard teaches “in response to receiving a selection of the first aggregate function, calculating a first set of aggregate values by applying the first aggregate function to a first set of field values that correspond to the first field; and in response to receiving a selection of the second aggregate function, calculating a second set of aggregate values by applying the second aggregate function to a second set of field values that correspond to the second field.”
But, Millsap does not explicitly disclose “a portion of raw machine data associated with a timestamp, wherein the portion of raw machine data reflects activity in an information technology environment and is produced by a component of the information technology environment; However, Leonard teaches a “portion of raw machine data associated with a timestamp, wherein the portion of “raw machine data reflects activity in an information technology environment and is produced by a component of the information technology environment;” (See [0028]) (FIG. 1 is a block diagram depicting a computer-implemented time series exploration system. A time series exploration system 102 facilitates the analysis of unstructured time stamped data, such as raw data related to a physical process, in order to generate structured hierarchical time series data for a hierarchical time series application. For example, the time series exploration system 102 may receive unstructured (e.g., raw time stamped) data from a variety of sources, such as product manufacturing or product sales databases. The unstructured data may be presented to the time series exploration system 102 in different forms such as a flat file or a conglomerate of data records having data values and accompanying time stamps. The time series exploration system 102 can be used to analyze the unstructured data in a variety of ways to determine the best way to hierarchically structure that data, such that the hierarchically structured data is tailored to a type of further analysis that a user wishes to perform on the data. For example, the unstructured time stamped data may be aggregated by a selected time period (e.g., into daily time period units) to generate time series data and structured hierarchically according to one or more dimensions (attributes, variables).
But Millsap in conjunction with Leonard does not explicitly disclose “identifying a set of fields, each field present in one or more field-searchable events in the set of field-searchable events; identifying, based on a field name of a first field in the set of fields, an extraction rule for the first field; extracting, using the extraction rule, a value for each the first field included in the portion of raw machine data included in each of the one or more identified set of field-searchable events,” However, Subrahmanyam  teaches “identifying a set of fields, each field present in one or more field-searchable events in the set of field-searchable events; identifying, based on a field name of a first field in the set of fields, an extraction rule for the first field; extracting, using the extraction rule, a value for each the first field included in the portion of raw machine data included in each of the one or more identified set of field-searchable events,” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper. The appropriate regex is appended to the regex within the parameter file. Since the token value is to be extracted, and not merely matched, the appropriate regex is surrounded by parentheses before appending it to the regex within the parameter file. Suggested field mappings for that token are stored. If the token should be treated as a literal, then the Value of the token is appended to the regex within the parameter file. After all of the tokens have been processed, the user is presented with a "suggested parse" that reflects a) the regular expression in the current parameter file and b) the stored suggested field mappings. At that point, the user can modify the suggested parse by selecting, from among the stored suggested field mappings, one field mapping for each token that was treated as a variable. The user can also modify the regex that was automatically generated. For example, the user can change a literal to a variable or vice versa. The modified regex can then be applied to the unstructured event in order to extract token values and determine field mappings. After the user is satisfied, the selected token mappings are added to the parameter file.)
But Millsap does not explicitly disclose “wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with different types of field-searchable events containing equivalent data items;”
However, Gardner teaches “wherein the extraction rule includes one or more instructions specifying how to extract a field type for the first field, and wherein the field type for the first field is extracted when the field name is a common field name associated with different types of field-searchable events containing equivalent data items;” (See [0018], [0021]-[0023]) (Includes selecting a corpus of documents containing information relevant to a targeted knowledge domain, extracting assertions and their constituent concepts and relationships from the corpus, and storing the assertions, wherein the extraction processes may rules. Data sources may also include one or more searches of locally or remotely available information stores, including, for example, hard drives, email repositories, shared files systems, or other information stores a data extraction module may be used to extract data, including assertions, from one or more specified data sources. Different data sources may be specified. The rules engine, and rules included therein, may be used by the data extraction module for this extraction.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine the Millsap, Leonard, Subrahmanyam and Gardner references in order to effectively analyze and use data for reporting, correlation, extraction and management in multi-relational ontology. Gardner [002]
	Regarding claim 2, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising, in response to receiving the selection of the first aggregate function, extracting the first set of field values from a plurality of occurrences of the first field in the raw machine data based on one or more extraction rules associated with the first field, wherein the one or more extraction rules are used to identify occurrences of the first field in the raw machine data.”  (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
Regarding claim 3, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: in response to receiving the selection of the aggregate function, extracting the first set of field values from a plurality of occurrences of the first field in the raw machine data based on one or more extraction rules associated with the first field, wherein the one or more extraction rules are used to identify occurrences of the first field in the raw machine data; and causing display of a report associated with the one or more values.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See also Fig. 3a and [0051].)
Regarding claim 4, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: causing display of a third graphical control for selecting the first field from a plurality of fields included in the raw machine data; and receiving, via the third graphical control, a selection of the first field.” (See [0016] and [0054]) (The present system can dynamically group sets of records into different strata for ease of comparison in a pie chart or bell curve chart. FIG. 9 illustrates an alternative illustration of the functional elements of the present invention. A database 902 contains multiple tables, "Data Mart 1, Table 1," 904, "Data Mart 2," 906, "Data Mart 3," 908 etc. The Display Dashboard 910 contains any charts 912 that have been generated, parameters 914 for the menus, an observation or commenting function 916.)
Regarding claim 5, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function.)
Regarding claim 6, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising: causing display of a third graphical control for selecting the first field from a plurality of fields present in the raw machine data; and receiving, via the third graphical control, a selection of the first field, wherein the aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.” (See Fig. 5)
Regarding claim 7, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “he method of claim 1, wherein the first graphical control displays a plurality of aggregate functions that correspond to the first field.” (See Fig. 5 and Fig. 7)
Regarding claim 8, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first graphical control displays a plurality of aggregate functions that correspond to a graphical visualization in which a representation of the first field is displayed.” (See Fig. 5 and Fig. 7)
Regarding claim 9, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, further comprising receiving, via a third graphical control, a selection of a graphical visualization for displaying a representation of the first field, wherein the first graphical control displays a plurality of aggregate functions that correspond to the graphical visualization.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122.)
Regarding claim 10, Millsap in view of Leonard further in view of Subrahmanyam discloses “The method of claim 1, wherein the first aggregate function specifies a count.” (See [0035) (Database table 108 is shown in FIG. 3, with database name 110, database parameters 112, numerical attribute 114, text attribute 116, date attribute 118, columns 120, and rows 122 which show a count.)
Regarding claim 11, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a sum.” (See [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function, which shows a sum.)
Regarding claim 12, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “he method of claim 1, wherein the first aggregate function specifies an average.” (See Fig. 7, [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function showing an average number of calls.)
Regarding claim 13, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies at least one of a maximum or a minimum.” (See Fig. 5 and Fig. 7)
Regarding claim 14, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies a standard deviation.” (See Fig. 3 - Fig. 7)
Regarding claim 15, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies at least one of a list of distinct values or a count of distinct values.” (See [0042]) (Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement. (See Fig. 3a and [0051])
Regarding claim 16, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The method of claim 1, wherein the first aggregate function specifies at least one of a first value, a last value, an earliest value, or a latest value..” (See Fig. 3a, [0042], [0047] and [0048]) (Chart 702 shows the total number of calls abandoned at the call centers in 15 cities, which may be calculated using a mathematical function. Menu 514 is used to set the ranking method, and determines whether the report displays results that have the most, or the least, of a given metric. Menu 516 sets the number of results to return in a report. By using menus 514 and 516 together the user can specify how many records a report should contain, and whether those records should be drawn from the top or bottom of the range. It should be noted that the search results are generated by performing an SQL query for given criteria which inherently filters results from identified tables which match a specific filter requirement.)
Regarding claim 17, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “he method of claim 1, wherein the first aggregate function specifies a duration.” (See Fig. 5 and Fig. 7)
As per claim 18, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system, comprising: a memory storing instructions; and a processor coupled to the memory, wherein, when executed by the processor,.” (See Fig. 1-2)
Regarding claim 19, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ”The system of claim 18, further comprising, in response to receiving the selection of the first aggregate function, extracting the first set of field values from a plurality of occurrences of the first field in the raw machine data based on one or more extraction rules associated with the first field, wherein the one or more extraction rules are used to identify occurrences of the first field in the raw machine data.” (See [0013]-[0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper. 
 (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
Regarding claim 20, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “. The system of claim 18, further comprising: in response to receiving the selection of the aggregate function, extracting the first set of field values from a plurality of occurrences of the first field in the raw machine data based on one or more extraction rules associated with the first field, wherein the one or more extraction rules are used to identify occurrences of the first field in the raw machine data; and causing display of a report associated with the one or more values.” (See [0011] and [0048] (Dynamic reports are generated through fully parameterized search queries. The system uses each menu selection as a parameter of a search query to retrieve the appropriate records from the database. A calculation could be the automatic stratification of data into sets for ease of analysis.)	
Regarding claim 21, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The system of claim 18, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See Fig. 5)
Regarding claim 22, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The system of claim 18, further comprising: causing display of a third graphical control for selecting the first field from a plurality of fields present in the raw machine data; and receiving, via the third graphical control, a selection of the first field, wherein the aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.” (See [0039] and [0040]) (The Dashboard template 124 processes end-users input selection through the input processor 128 which passes along the input information to SQL 130. Chart type is selected by the user from a menu prior to accessing the dashboard. In addition, the user could change the chart type from the dashboard using a chart menu 502.)
Regarding claim 23, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses. “The system of claim 18, wherein each of the first aggregate function and the second aggregate function specifies at least one of a count, a sum, an average, a maximum, a minimum, a standard deviation, a list of distinct values, a count of distinct values, a first value, a last value, an earliest value, a latest value, or a duration.” (See Fig. 5 and Fig. 7)
As per claim 24, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including, “One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of” (See Fig. 4 and [0009]) (FIG. 4 illustrates a block diagram of an exemplary system. The user interacts with the system through a dashboard, chart, graph, dial or other visual aid that communicates information to a user. In many instances dashboards incorporate many visual aids, may be interactive (GUI) and presented to the user through the display screen of a computer.)
	As per claim 25, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
	As per claim 26, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
Regarding claim 27, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The non-transitory computer-readable storage media medium of claim 24, wherein the first aggregate function is made selectable via the first graphical control based on the first field being present in the set of fields.” (See Fig. 1 and [0042] and [0052]) (Creating a chart and dynamically displaying the chart is disclosed. The method comprises retrieving dimensions from a database, retrieving metrics from said database, retrieving dates from said database, creating a display of user selectable menus, dynamically generating a query based on user selections in said user selectable menus, receiving the results of said query, and dynamically generating a chart from said results. Sub-module 808 uses the records from module 820 to create and label the interactive elements of the charts of the dashboard 805 and also passes them to module 810 which creates the charts from the database records..” (See [0044]) (Element 518 is a clickable button on the dashboard 501 that allows a user to make an observation or comment. A pop up window opens where the user can input a title and short comment. The title and comment are saved along with the parameters used to create the report.)
(See also [0055]) (Parameters are stored when the information is saved. Those parameters are later accessed to form a display within which later users can access and view the chart generated by those parameters. Table and column mappings for database parameters are collected from the databases and stored so that the main database need not be accessed to determine these mappings, thus speeding up access and rendering of charts.)
Regarding claim 28, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses ‘The non-transitory computer-readable storage media of claim 24, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of: causing display of a third graphical control for selecting the first field from a plurality of fields present in the raw machine data; and receiving, via the third graphical control, a selection of the first field, wherein the aggregate function is made selectable via the graphical control based on the first field being selected via the third graphical control.”  (See [007] and [0036]) (Method allows the end-user to generate dynamic dashboards and reports for any database at the execution-run time level using dynamic fully parameterized SQL queries (late-binding). The present invention completely parameterizes SQL 104 and allows the user to pass the parameters at runtime during execution. See also, (See [0016] and [0054]) (The present system can dynamically group sets of records into different strata for ease of comparison in a pie chart or bell curve chart. FIG. 9 illustrates an alternative illustration of the functional elements of the present invention. A database 902 contains multiple tables, "Data Mart 1, Table 1," 904, "Data Mart 2," 906, "Data Mart 3," 908 etc. The Display Dashboard 910 contains any charts 912 that have been generated, parameters 914 for the menus, an observation or commenting function 916.)
As per claim 29, this claim is rejected based on arguments given above for rejected claim 6 and is similarly rejected.
As per claim 30, this claim is rejected based on arguments given above for rejected claim 23 and is similarly rejected.”
Regarding claim 31, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The computer-implemented method of claim 1, wherein each of the first data type and second data type is a string type, a numeric type, or a timestamp type.” (See [0013]- [0015]) (The parameter file creator receives an unstructured event, determines a regular expression that extracts token values from the unstructured event, determines mappings from the extracted tokens to the fields of a schema, receives user input that customizes the regular expression and/or the mappings, and outputs a parameter file. That parameter file can then be used with a parameterized normalized event generator to generate a normalized event based on an unstructured event. This parameter file creator uses the probabilistic mapper.)
Regarding claim 32, Millsap in view of Leonard in view of Subrahmanyam and further in view of Gardner discloses “The computer-implemented method of claim 1, further comprising: receiving, via the first graphical control, a selection of the first aggregate function; and based on receiving the selection of the first aggregate function, causing display of a report associated with one or more values generated via the first aggregate function.” (See Leonard: Fig. 3 and [0028]- [0032], (The unstructured time stamped data may be aggregated by a selected time period e.g., into daily time period unit) to generate time series data and structured hierarchically according to one or more dimensions, attributes, variables. the data structuring recommendations functionality 310 may perform certain data distribution, time domain frequency analysis, and time series data mining on the unstructured time stamped data 304 to provide a recommendation of a hierarchical structure and data aggregation frequency for structuring the data for analysis by a time series analysis function.)
                                                   Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tracy McGhee/
Patent Examiner
Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154